     Case 2:21-cv-01411-KJM-CKD Document 6 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RAYMOND ALFORD BRADFORD,                            No. 2:21-cv-1411 KJM CKD P
12                       Plaintiff,
13            v.                                         ORDER
14   S. DEJESUS, et al.,
15                       Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not, however, paid the required filing fee of $350.00 plus the $52.00

19   administrative fee. Plaintiff is not permitted to proceed in forma pauperis in this action as it has

20   been determined that he has “struck out” under 28 U.S.C. § 1915(g), 1 and, in his complaint, he

21   does not seek relief with respect to conditions which adequately allege “imminent danger to

22   serious physical injury.” Plaintiff complains about the processing of grievances filed by him

23   concerning medical care. He fails to point to facts suggesting that the care he is receiving, or the

24   lack thereof, is causing him any imminent danger.

25   /////

26   /////

27

28   1
         See Bradford v. German, 1:15-cv-1511 LJO BAM P, ECF No. 4.
                                                   1
     Case 2:21-cv-01411-KJM-CKD Document 6 Filed 09/03/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that plaintiff submit the $402.00 filing fee
 2   within 14 days. Plaintiff’s failure to do so will result in a recommendation that this action be
 3   dismissed.
 4   Dated: September 2, 2021
                                                      _____________________________________
 5
                                                      CAROLYN K. DELANEY
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1
     brad1411.fee
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
